during the interview, without reference to the recorded statement.   See id.;
                United State v. Liera-Morales, 759 F.3d 1105, 1111 (9th Cir. 2014); United
                States v. Ramirez-Perez,      166 F.3d 1106, 1112-13 (11th Cir. 1999).
                Furthermore, even if the rule of completeness did apply, Lang has failed to
                demonstrate that the statements proffered by the State were misleading
                or taken out of context.   See United States v. Vallejos, 742 F.3d 902, 905
                (9th Cir. 2014) (stating that the purpose of the rule of completeness is to
                "avert misunderstanding or distortion caused by introduction of only part
                of a document" (internal quotation marks omitted)). Thus, we conclude
                that the district court did not abuse its discretion in refusing to admit
                portions of Lang's interview.    See Crowley v. State, 120 Nev. 30, 34, 83
                P.3d 282, 286 (2004) (reviewing decisions to exclude evidence for abuse of
                discretion).
                               Next, Lang contends that the evidence adduced at trial was
                insufficient to support the convictions because the evidence did not show
                that he was aware that the property was stolen. After reviewing the
                evidence in the light most favorable to the prosecution, we conclude that
                any rational juror would have found all of elements of the offenses beyond •
                a reasonable doubt.     See Jackson v. Virginia, 443 U.S. 307, 319 (1979);
                McNair v. State,      108 Nev. 53, 56, 825 P.2d 571, 573 (1992); NRS
                205.060(1); NRS 205.275(1). The evidence at trial showed that within four
                hours after a burglary of a home, Lang entered a pawnshop and pawned
                some of the property that was stolen from the home, specifically a
                Nintendo Wii system, two single diamond earrings, and one pair of gold
                earrings. Lang told police that he had pawned the property for a friend
                but could not remember who the friend was. We conclude that a rational
                juror could reasonably infer from the evidence that Lang knew or should

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                     have known that the property was stolen when he entered the pawnshop.
                     Deveroux v. State,   96 Nev. 388, 391, 610 P.2d 722, 724 (1980)
                     ("[C]ircumstantial evidence alone may sustain a conviction.").
                     Accordingly, we
                                ORDER the judgment of conviction AFFIRMED.



                                                                                  J.
                                                     Saitta




                                                                                  J.
                                                     Pickering




                     cc: Hon. Douglas W. Herndon, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    46P(D